UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7228



JERRY SAUNDERS, a/k/a Jerry Sanders,

                                             Petitioner - Appellant,

          versus


BUREAU OF PRISONS; SUPERINTENDENT,     FEDERAL
CORRECTIONAL INSTITUTION MIAMI,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-34; CA-04-275-3)


Submitted:   November 19, 2004            Decided:   January 11, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Saunders, a federal prisoner, seeks to appeal the

district court’s order denying relief on his petition characterized

as a motion to vacate under 28 U.S.C. § 2255 (2000).                    The order is

not    appealable    unless    a    circuit     justice     or    judge     issues    a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).     A    prisoner    satisfies        this   standard     by

demonstrating       that   reasonable     jurists       would      find    that    his

constitutional      claims    are    debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that     Saunders    has    not     made   the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. Furthermore, we deny Saunders’ motion for default judgment

filed pursuant to Fed. R. Civ. P. 55(a)(b)(2).                    We dispense with

oral    argument    because    the    facts     and     legal     contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                            DISMISSED


                                      - 2 -